Exhibit UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) MONTHLY OPERATING REPORT FOR THE PERIOD ENDING MAY 3, 2008 TABLE OF CONTENTS Statement/Report Page Number Monthly Operating Summary Report/Debtor Questionnaire 2 Consolidated Statement of Operations 3 Consolidated Balance Sheet 4 Consolidated Statement of Cash Flows 5 Allocation of Disbursements among Legal Entities 6 Payments to taxing authorities 7 Accounts receivable and post-petition payable agings 8 Asset Sales 9 Page 1 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET.
